Exhibit 10.9(ff)

 

EMPLOYMENT AGREEMENT

 

I.

PARTIES

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between PEDIATRIC
SERVICES OF AMERICA, INC. (“PSA” or “Company”), a Delaware Corporation and
DANIEL J. KOHL (“EMPLOYEE”), an individual residing in the State of Georgia,
subject to the terms set forth herein.

 

II.

DUTIES OF EMPLOYEE

 

2.1 Employment Relationship. PSA agrees to employ EMPLOYEE as an “employee”
under all applicable legal standards. Employee’s start date will be the 15th day
of December, 2004.

 

2.2 Scope of Employment. EMPLOYEE shall be PSA’s President and Chief Executive
Officer, and he shall be responsible for the overall management of PSA and its
subsidiaries listed on Appendix 1 (hereinafter referred to as “its
subsidiaries”). Employee shall also be responsible for all duties as may be
assigned from time to time by the Board of Directors and which are generally
required for this position. EMPLOYEE will also initially serve as a Director on
the Board of Directors of PSA (the “Board of Directors”) in the position held by
the former Chief Executive Officer.

 

2.3 Exclusive Services. EMPLOYEE agrees to devote his best efforts, energies and
skill to the discharge of the duties and responsibilities attributable to his
position, and to this end, he will devote his full time and attention
exclusively to PSA’s business affairs; provided, that EMPLOYEE may (A) serve on
corporate, civic or charitable boards and committees, (B) deliver lectures,
fulfill speaking engagements and teach at educational institutions, and (C)
manage personal investments, so long as none of the preceding activities
interfere or conflict with the performance of EMPLOYEE’s responsibilities.
EMPLOYEE also agrees that he shall not take personal advantage of any business
opportunities which arise during his employment and which may benefit PSA.
Material facts regarding such opportunities must be promptly reported to the
Chairman of the Board of Directors for consideration by PSA.

 

2.4 Conflicts of Interest. EMPLOYEE agrees to avoid actual or potential
conflicts of interest with PSA’s business. In this regard, EMPLOYEE agrees (1)
not to solicit, offer, or accept any gifts, gratuities, bribes, or other
financial benefit from actual or prospective customers, vendors, suppliers, or
competitors; (2) not to have, either directly or indirectly through EMPLOYEE’s
family, financial interests in competing or supplying companies which could
affect EMPLOYEE’s duties to PSA; and (3) engage in any other conduct or
activities which violates PSA’s policies relating to conflicts of interest.

 

2.5 Representation of Ability to Enter Agreement. EMPLOYEE represents and
warrants he is under no contractual or other obligation that would limit or
restrict his ability to perform all of his obligations under this Agreement.

 

III.

COMPENSATION

 

3.1 Base Salary. During the first year, the Company shall pay EMPLOYEE a salary
at an annualized rate of three hundred fifty thousand dollars ($350,000.00) per
year, gross, payable in bi-weekly installments or in the same regular payments
as is the practice for other salaried employees of the Company. The Employee’s
performance will be evaluated annually and salary increases will be based on

 

1



--------------------------------------------------------------------------------

performance and business conditions as determined by the Compensation Committee
of the PSA Board of Directors (the “Compensation Committee”) in accordance with
Company policy and practice. Any increase in the Base Salary shall not serve to
limit or reduce any other obligation to EMPLOYEE under this Agreement. The “Base
Salary” as used herein shall refer to the Base Salary as so increased, and, in
any event, Base Salary shall not be subject to reduction during EMPLOYEE’s
employment by PSA.

 

3.2. Bonus. EMPLOYEE shall be entitled to earn an annual bonus in an amount up
to 60% of EMPLOYEE’S Base Salary for fiscal year 2005 (October 1, 2004 -
September 30, 2005) based upon achievement of targets and objectives established
by the Compensation Committee after consulting with EMPLOYEE. For purposes of
this bonus, EMPLOYEE will be treated as if employed as of October 1, 2004.
Payment and other conditions of this bonus shall be governed by the same
conditions and policies applicable to other Senior Management members. After the
first year, the timing, amount and conditions of a bonus will be determined by
the Compensation Committee after discussion with EMPLOYEE.

 

3.3. Stock Options. EMPLOYEE shall be eligible to participate in PSA’s stock
option plan at the level established for the position held by EMPLOYEE, and to
the extent generally made available to all other Senior Management members of
PSA, and in accordance with PSA’s stock option plan, irrespective of his
ownership interest in PSA predating the date of this Agreement. EMPLOYEE’s
initial grant shall be options to acquire 300,000 shares of PSA stock priced at
closing of the first day of EMPLOYEE’s employment. Based upon performance and
business conditions, the Compensation Committee will determine the amount and
the timing of any future grants of stock options.

 

3.4 Benefit Plans. During EMPLOYEE’s employment under this Agreement and as
otherwise provided herein, EMPLOYEE shall be entitled to participate in any and
all employee welfare and health benefit plans (including, but not limited to,
life insurance, health and medical, dental and disability plans) and other
employee benefit plans established by PSA from time to time for the benefit of
all executives of PSA. EMPLOYEE shall be required to comply with the conditions
attendant to coverage by such plans and shall comply with and be entitled to
benefits only in accordance with the terms and conditions of such plans as
changed, modified or terminated by PSA from time to time. However, should PSA
purchase a “key man” life insurance policy in the name of EMPLOYEE, the
beneficiary shall be PSA or its other designated beneficiary and such policy
will not inure to the benefit of EMPLOYEE or his beneficiaries or heirs.

 

3.5 Vacations, Holidays and Other Benefits. EMPLOYEE shall be entitled to not
less than three (3) weeks of paid vacation each year of his employment, such
amount to be accrued and used during EMPLOYEE’s then current year of employment.
Unused and accrued vacation will be paid upon termination, whether involuntary
or voluntary. Furthermore, EMPLOYEE shall be entitled to all applicable holidays
and to such other employment benefits extended or provided to Senior Management
members.

 

3.6 Car Allowance. PSA shall pay EMPLOYEE $600.00 per month for a car allowance.
This allowance will be subject to applicable withholdings in accordance with IRS
regulations.

 

3.7 Deductions from Salary and Benefits. PSA may withhold from any salary or
benefits payable to Employee all federal, state, local and other taxes and other
amounts as permitted or required pursuant to federal and Georgia law, rule or
regulation.

 

3.8 Non Qualified Deferred Compensation Plan. EMPLOYEE shall become eligible for
the Deferred Compensation Plan (the “DCP”) in accordance with the provisions of
the DCP; in addition, PSA further acknowledges and agrees that, with respect to
Section 2.1(C) of the Plan, EMPLOYEE shall be entitled to participate in the
Plan as of January 1, 2005. Without limiting EMPLOYEE’s entitlement to
participate as of January 1, 2005, participation and benefits of the DCP are
otherwise governed by its official plan documents as changed, modified or
terminated by PSA from time to time.

 

2



--------------------------------------------------------------------------------

3.9 Employee Stock Purchase. EMPLOYEE shall become eligible to participate in
PSA’s Employee Stock Purchase plan in accordance with the provisions of the
Plan. Participation and benefits of this Plan are governed by its official plan
documents as changed, modified or terminated by PSA from time to time.

 

3.10 Payment of Premiums. EMPLOYEE owns a life insurance policy with coverage in
the face amount of $750,000 and a long-term disability policy with monthly
coverage in the amount of $8,600 (collectively, the “Policies”). As an
additional benefit hereunder, during EMPLOYEE’s employment by PSA, PSA shall pay
all premiums due under such Policies or due under any policies with comparable
coverage reasonably substituted by EMPLOYEE in lieu thereof; provided, however,
in no event shall PSA be obligated to pay in accordance with this Section 3.10
any: (a) life insurance policy premium in excess of Eleven Thousand Dollars
($11,000) per year; or, (b) long-term disability premium in excess of Three
Thousand, Five Hundred Dollars ($3,500) per year.

 

IV.

PSA PROPERTY

 

4.1 Return of PSA Property. Upon termination of his employment with PSA, whether
voluntary or involuntary, EMPLOYEE shall promptly deliver to PSA all of its
property in his possession or under his control, including among other things,
all equipment, computers, notebooks, documents, memoranda, reports, photographs,
files, books, correspondence, employee or other lists, calendars, card files,
Rolodexes, and all other written, electronic, and graphic records relating to
PSA’s business. In the event EMPLOYEE does not return such items by the end of
his last day employment, PSA will deduct the fair market value of such item(s)
from his pay.

 

V.

RESTRICTIVE COVENANTS

 

5.1 Background. During his employment with PSA, EMPLOYEE will gain intimate
knowledge of all aspects of PSA’s business, including its strategic plans and
its financial information. In his role as Chief Executive Officer of PSA,
EMPLOYEE will develop ongoing business relationships with third-party payors
(including, without limitation, Medicaid programs, the Medicare Program and
various commercial payors) and patient referral sources in the states in which
PSA does business. Because of this knowledge and these relationships, PSA would
suffer significant and irreparable harm if EMPLOYEE were to engage in the
conduct prohibited by this Section V. Accordingly, EMPLOYEE agrees to the
following restrictions. The parties acknowledge and agree that the provisions of
Section V will be non-binding and unenforceable in the event that: (a) EMPLOYEE
is entitled to severance pay in accordance with either Section 6.4 or Section
6.5 herein; and, (b) PSA fails to make any of the severance payments as
otherwise provided in Section 6.4 or Section 6.5, as applicable.

 

5.2 Noncompetition. During the Restricted Period, EMPLOYEE will not, directly or
indirectly, on his own behalf or on behalf of another, act in a capacity in
which EMPLOYEE would perform the same or substantially the same duties EMPLOYEE
performed for PSA on behalf of any competing business which engages in one or
more of the Restricted Lines of Business (as defined below) in the Restricted
Territory (as defined below). This paragraph shall not restrict EMPLOYEE from
acquiring not more than two percent (2%) of the common stock of any
publicly-traded corporation. This paragraph also shall not restrict EMPLOYEE
from becoming employed by a business which engages in the Restricted Lines of
Business as long as EMPLOYEE does not perform the same or substantially the same
duties as EMPLOYEE performed for PSA and EMPLOYEE otherwise complies with the
restrictions of this Section.

 

3



--------------------------------------------------------------------------------

5.3 Nonsolicitation of Employees. During the Restricted Period, EMPLOYEE will
not, directly or indirectly, on his own behalf or on behalf of another, solicit
for employment, encourage or attempt to persuade any employee of PSA or its
subsidiaries with whom EMPLOYEE had direct contact during his employment to
terminate his/her employment with PSA. “Direct contact” means interaction
between EMPLOYEE and another employee of PSA or its subsidiaries for the purpose
of performing or conducting PSA’s or its subsidiaries’ business.

 

5.4 Nonsolicitation of Customers and Referral Sources. During the Restricted
Period, EMPLOYEE will not, directly or indirectly, on his own behalf or on
behalf of another, solicit any customer or referral source of PSA or its
subsidiaries (as listed on Appendix 1) to terminate or modify to PSA’s or its
subsidiaries’ disadvantage such customer’s or referral source’s business
relationship with PSA or its subsidiaries. This covenant is limited to customers
and referral sources that are located or otherwise conduct business in the
Restricted Territory (as defined below). As to “customers,” this covenant is
limited to solicitations in which EMPLOYEE offers products or services that are
competitive with those offered by PSA and its subsidiaries (as listed on
Appendix 1). As to “referral sources,” this covenant is limited to solicitation
for the purpose of obtaining referrals of the same type as referrals PSA and its
subsidiaries would seek from the referral source.

 

5.5 Definitions. For purposes of this Section, the following terms shall have
the following meanings:

 

(a) Restricted Period. The Restricted Period shall refer to that period of time
beginning on the date of termination of employment, whether voluntary or
involuntary, with or without cause, and ending two calendar years later.

 

(b) Restricted Lines of Business. The Restricted Lines of Business shall include
the following business lines that PSA or its subsidiaries was operating as of
the date of termination: (i) Pediatric Nursing Services; (ii) Care centers
substantially similar to PSA’s Prescribed Pediatric Extended Care Centers; (iii)
Specialty Pharmacy and Infusion Therapy Services; (iv) Respiratory Therapy and
Home Medical Equipment Services; or (v) Pediatric Case Management Services.

 

(c) Restricted Territory. The Restricted Territory is the area that is within a
25-mile radius of each location of PSA or its subsidiaries that is listed on
Appendix 2.

 

5.6 Remedies. The parties acknowledge that the restrictions contained in this
Section are reasonable and appropriate for the protection of PSA’s legitimate
business interests, and that they will not unduly impair EMPLOYEE’S ability to
find other employment. EMPLOYEE acknowledges and agrees that, in the event of a
violation of one or more of EMPLOYEE’S covenants in this Section, in addition to
and not in lieu of any other remedy to which PSA may be entitled, PSA shall be
permitted to seek and obtain immediate injunctive relief, restraining further
violations of EMPLOYEE, in a court of competent jurisdiction, and without the
necessity for posting of a bond or other security. In addition to and not in
lieu of any other remedy to which PSA may be entitled, no further payments or
benefits of any kind that would otherwise inure to EMPLOYEE pursuant to Section
III of this Agreement shall accrue or be owed, and all future payments and
benefits hereunder shall be forfeited, immediately upon EMPLOYEE’S violation of
any of the covenants in Section V of this Agreement.

 

4



--------------------------------------------------------------------------------

5.7 No Disclosure of Confidential Information. Unless required to do so in the
normal course of business, EMPLOYEE agrees not to use, disclose, or communicate
to any person, firm, or corporation any confidential information learned by
EMPLOYEE in the course and scope of employment with PSA while employed by PSA
and for two (2) years following termination, so long as such information remains
confidential. “Confidential information” includes, but is not limited to:
financial information and projections, strategic plans, business plans,
organizational plans, markets, sales, pricing policies, operational methods,
customer lists, referral source lists, compensation or benefits paid to
employees; terms or conditions of employment; human resource information or
business related information contained in PSA’s computer or other systems; any
other information pertaining to PSA, its employees, customers and business,
which is not a trade secret, not generally known to the public and has actual or
potential economic value to PSA because such information is generally not known
by others.

 

5.8 No Disclosure of Trade Secrets. EMPLOYEE agrees not to use, disclose or
communicate to any person, firm, or corporation any trade secret learned by
EMPLOYEE in the course and scope of employment with PSA while employed by PSA or
at any time thereafter, so long as such information remains a trade secret. A
trade secret includes information defined as such by the Georgia Trade Secrets
Act and the common law of the State of Georgia.

 

5.9 Other Legal Restrictions May Apply. The contractual restrictions on use and
disclosure of confidential information, trade secrets and intellectual property
imposed by this Agreement are meant to supplement, not replace, any other
restrictions and remedies which may apply under federal, state and/or local
statutory and common law, including but not limited to the attorney-client and
attorney work product privileges.

 

VI.

TERM AND TERMINATION

 

6.1 Term. EMPLOYEE will be employed by PSA for no specific period of time on an
“at-will” basis. EMPLOYEE’s tenure as a Director will end upon termination of
his employment with PSA, whether voluntary or involuntary, or if EMPLOYEE is not
otherwise re-elected as a Director.

 

6.2 Termination for Good Cause. The employment of EMPLOYEE shall immediately
terminate for “good cause” upon the occurrence of any of the following events:

 

  (a) the death or disability of EMPLOYEE (disability means a physical or mental
impairment of EMPLOYEE resulting in the anticipated or actual inability to
perform his essential job functions for a period of 90 consecutive days or more)
as determined by PSA;

 

  (b) termination by PSA of EMPLOYEE’s employment, upon written notice to
EMPLOYEE, for any of the following reasons: (i) EMPLOYEE commits or is convicted
of, pleads guilty or nolo contendere to, or confesses to a felony or act of
fraud, theft, misappropriation, embezzlement, dishonesty or moral turpitude;
(ii) any willful act or willful omission by EMPLOYEE involving malfeasance or
intentional failure in the performance of EMPLOYEE’s assigned duties to PSA;
(iii) EMPLOYEE fails to satisfactorily perform duties and responsibilities
reasonably assigned to him after being provided with notice and a reasonable
opportunity to correct such performance deficiency and such failure has a
material and adverse affect on the business of PSA; (iv) EMPLOYEE commits a
serious violation of a PSA rule, policy or procedure about which EMPLOYEE had

 

5



--------------------------------------------------------------------------------

notice and such violation has a material and adverse affect on the business of
PSA; (v) EMPLOYEE otherwise fails to comply with the terms of this Agreement
after being provided with notice and a reasonable opportunity to correct such
failure [except with respect to sub-parts (i), (ii), (iv) and (vi) of this
Section 6.2(b)] and, further, such failure has a material and adverse affect on
the business of PSA; or, (vi) EMPLOYEE commits or is convicted of, pleads guilty
or nolo contendere to, or confesses to any violation of applicable securities
laws and/or regulations. In the event EMPLOYEE is charged with a crime, other
than minor traffic violation, PSA may suspend Employee while the matter is
investigated. If the matter is not resolved within thirty (30) days, PSA has the
right to terminate Employee and such termination will be considered for “good
cause”.

 

6.3 Voluntary or Good Cause Termination. If EMPLOYEE’S employment hereunder is
terminated as a result of a voluntary resignation, mutual agreement of PSA and
EMPLOYEE, or for “good cause,” as defined above, PSA shall have no further
obligation to pay to EMPLOYEE any Base Salary or provide any other additional
benefits, including any portion of any bonus or incentive, except accrued but
unused vacation or other paid time off, pursuant to this Agreement as of the
date of the termination of EMPLOYEE’s employment. In the event of a voluntary
resignation, EMPLOYEE agrees to provide no less than two (2) weeks written
notice. At PSA’s option, PSA may provide EMPLOYEE with a proportionate share of
his base salary for such notice period. EMPLOYEE will continue to be bound by
the restrictive covenants set forth in Section V for the periods of time set
forth therein.

 

6.4 Severance Upon Termination Without Good Cause. Should PSA terminate EMPLOYEE
without “good cause” as defined above or should EMPLOYEE terminate his
employment for “good reason” as defined below, this Agreement will immediately
end and EMPLOYEE shall be entitled to two years of his Base Salary, less
appropriate withholdings and deductions, payable as severance pay, paid as
continued salary or in a lump sum at the option of PSA. These severance payments
are conditioned upon EMPLOYEE executing a general release of claims in favor of
PSA and its directors, officers, employees and related entities in the form
prescribed by PSA and EMPLOYEE’S continued compliance with the restrictive
covenants set forth in Section V for the periods of time set forth therein. In
the event that PSA reduces EMPLOYEE’s duties, authority, or compensation in
contravention of this Agreement and without good cause as defined above, then
EMPLOYEE shall have the right to terminate his employment for “good reason”
whereupon PSA shall be obligated for the payment of severance under this Section
6.4.

 

6.5 Severance Upon Termination Due to a Change In Control.

 

  (a) Should PSA or its successors and assigns terminate EMPLOYEE without good
cause, as defined above, upon and due to a Change in Control of PSA, as defined
in sub-paragraph (b) below, EMPLOYEE shall be entitled to the severance benefits
set forth in Section 6.4 above. For purposes of this Section 6.5, a substantial
reduction in duties, authority or compensation due to a Change in Control
without good cause as defined above, constitutes a termination without cause, at
the option of EMPLOYEE. In addition, all unexercised stock options granted to
EMPLOYEE prior to the date of termination shall be deemed fully vested and the
time for exercise of each of the respective options shall be extended to the
maximum time permitted for the exercise of each such option under Section 6.5 of
the PSA Stock Option Plan. EMPLOYEE will continue to be bound by the restrictive
covenants set forth in Section V for the periods of time set forth therein.

 

6



--------------------------------------------------------------------------------

  (b) “Change in Control” means the occurrence of any of the following: (i) any
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation) in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole to any “person” (as defined in Section 13(d) of the Exchange Act) or
“group” (as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act); (ii)
the adoption of a plan for the liquidation or dissolution of the Company or
Pediatric Services of America, Inc., a Georgia corporation (“PSA-GA”); (iii) the
Company, PSA Capital Corporation, a Delaware corporation (“PSA-Capital”) or
PSA-GA consolidates with, or merges with or into, another “person” (as defined
above) or “group” (as defined above), in a transaction or series of related
transactions in which the voting stock of the Company, PSA-Capital or PSA-GA is
converted into or exchanged for cash, securities or other property, other than
any transaction where (A) the outstanding voting stock of the Company,
PSA-Capital or PSA-GA is converted into or exchanged for voting stock of the
surviving or transferee corporation and (b) either (1) the “beneficial owners”
(as defined in Rule 13d-3 and 13d-5 under the Exchange Act) of the outstanding
Voting Stock, of the Company, PSA-Capital or PSA-GA immediately prior to such
transaction own beneficially, directly or indirectly through one or more
Subsidiaries, not less than a majority of the total outstanding voting stock of
the surviving or transferee corporation immediately after such transaction or,
(2) if immediately prior to such transaction the Company (except with respect to
PSA-Capital or PSA-GA), PSA-Capital or PSA-GA is a direct or indirect Subsidiary
of any other Person (each such other Person, the “Holding Company”), the
“beneficial owners” (as defined above) of the outstanding Voting Stock of such
Holding Company immediately prior to such transaction own beneficially, directly
or indirectly through one or more Subsidiaries, not less than a majority of the
outstanding voting stock of the surviving or transferee corporation immediately
after such transaction; or (iv) the consummation of any transaction or series of
related transactions (including, without limitation, by way of merger or
consolidation) the result of which is that any “person” (as defined above) or
“group” (as defined above) becomes the “beneficial owner” (as defined above) of
more than 50% of the voting power of the voting stock of the Company,
PSA-Capital or PSA-GA.

 

VII.

REMEDIES

 

7.1 Indemnification. Any party who breaches this Agreement shall indemnify the
other party for all costs, expenses, liabilities, attorneys’ fees and damages,
in connection with such breach of this Agreement. PSA also agrees to provide
EMPLOYEE with legal representation and to indemnify him against any liabilities
or costs of defending claims brought against him for acting within the scope of
his employment, unless such conduct involves misconduct on the part of EMPLOYEE.

 

7.2 Election of Remedies. PSA or EMPLOYEE may elect to seek one or more of these
remedies at their sole discretion on a case-by-case basis. Failure to seek any
or all remedies in one case does not restrict either party from seeking any
remedies in another situation. Such an action by a party shall not constitute a
waiver of any of its rights.

 

7



--------------------------------------------------------------------------------

VIII.

MISCELLANEOUS

 

8.1 Severability and Modification of Any Unenforceable Covenant. The parties
intend that each section of this Agreement shall be read and interpreted with
every reasonable inference given to its enforceability. However, the parties
also intend that if any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions herein shall remain in full force and effect and shall in no way
be affected, impaired or invalidated. Finally, the parties also intend that if a
court should determine any restrictive covenant contained in this Agreement is
unenforceable because of over breadth, then the court shall modify said covenant
so as to make it reasonable and enforceable under the circumstances.

 

8.2 Notice. Any notice, demand, consent or other commitment to be given
hereunder shall be deemed given when personally delivered to the party to
receive such notice in person, by facsimile or by email, or three (3) business
days after being mailed, postage prepaid, by registered or certified mail, as
follows:

 

If to PSA:

  If to Employee:

Attn: Chief Financial Officer

  Mr. Daniel J. Kohl

310 Technology Parkway

  3045 Merriweather Woods

Norcross, Georgia 30092

  Alpharetta, GA 30022

With a copy to:

   

Attn: General Counsel

   

310 Technology Parkway

   

Norcross, Georgia 30092

   

 

Such addresses may be changed by notice in writing to the other party.

 

8.3 Interpretation. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with,
the laws of the State of Georgia. No provision of this Agreement or any related
document shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision.

 

8.4 Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

8.6 Certification. EMPLOYEE certifies that EMPLOYEE has read the Agreement,
studied it, had sufficient opportunity to ask questions, and understands all
rights and obligations under the Agreement. EMPLOYEE also certifies that
EMPLOYEE had the option of seeking legal counsel regarding this Agreement prior
to execution.

 

8.7 Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of EMPLOYEE upon EMPLOYEE’s
death or incapacity, and (b)

 

8



--------------------------------------------------------------------------------

any successor or assign of PSA. Any such successor of PSA shall be deemed
substituted for PSA under the terms of this Agreement for all purposes. As used
herein, “successor” shall include any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets of
business of PSA. EMPLOYEE’s obligations under this Agreement are not assignable.
None of the rights of EMPLOYEE to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of EMPLOYEE. Any attempted assignment, transfer, conveyance or other
disposition (other than as aforesaid) of any interest in the rights of EMPLOYEE
to receive any form of compensation hereunder shall be null and void.

 

PSA shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PSA to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that PSA would be required to perform it
if no such succession had taken place.

 

8.8 Arbitration and Equitable Relief.

 

(a) To the extent permitted by applicable law, EMPLOYEE agrees that any dispute
or controversy arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach or
termination thereof shall be settled by arbitration to be held in Fulton County,
Georgia, in accordance with the National Rules for the Resolution of Employment
Disputes then in effect of the American Arbitration Association (the “Rules”).
The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. This provision and (b)
and (c) below do not limit the right of PSA to seek injunctive relief in a court
of competent jurisdiction against Employee for a violation of any provision of
this Agreement which has or is likely to cause PSA irreparable harm.

 

(b) The arbitrator shall apply Georgia law to the merits of any dispute or
claim, without reference to rules of conflict of law.

 

(c) EMPLOYEE HAS READ AND UNDERSTANDS SECTION 8.8, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE AGREES TO SUBMIT
ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH,
OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS: (i) ANY AND
ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT, BOTH
EXPRESS OR IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH
EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS;
NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.
(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT

 

9



--------------------------------------------------------------------------------

OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT
OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE FAIR LABOR
STANDARDS ACT; (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO ANY SUBJECT MATTER OF THIS AGREEMENT INCLUDING BUT NOT
LIMITED TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

/s/ DJK

--------------------------------------------------------------------------------

EMPLOYEE’S

  

/s/ EKW

--------------------------------------------------------------------------------

PSA

INITIALS

   INITIALS

 

8.9 Entire Agreement. This Agreement and the documents referenced herein
represent the entire agreement and understanding between PSA and EMPLOYEE
concerning the subject matter hereof, and supersede and replace any and all
prior agreements and understandings concerning such subject matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first set forth below each parties’ signature.

 

DANIEL J. KOHL (“EMPLOYEE”)   PEDIATRIC SERVICES OF AMERICA, INC. (“PSA”)

/s/ DANIEL J. KOHL

--------------------------------------------------------------------------------

  BY:  

/s/ EDWARD K. WISSING

--------------------------------------------------------------------------------

        Authorized Signature         Edward K. Wissing    

--------------------------------------------------------------------------------

         Name (printed)

DATE: 1 December 2004

  DATE: 1 December 2004





 

10



--------------------------------------------------------------------------------

APPENDIX 1

 

List of Subsidiaries

 

1. PSA Properties Corporation, a Delaware corporation; EIN: 52-2047069

 

2. PSA Licensing Corporation, a Delaware corporation; EIN: 51-0375888

 

3. PSA Capital Corporation, a Delaware corporation; EIN: 51-0383909

 

4. Pediatric Services of America, Inc., a Georgia corporation; EIN: 58-1584862

 

5. Pediatric Home Nursing Services, Inc., a New York corporation; EIN:
13-3865349

 

/s/ DJK

--------------------------------------------------------------------------------

EMPLOYEE’S INITIALS

 

11



--------------------------------------------------------------------------------

APPENDIX 2

 

LIST OF COMPANY LOCATIONS AS OF EXECUTION DATE

 

12